            Case 5:21-cv-00781 Document 1 Filed 08/19/21 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

GABRIEL ISAAC DELEON                          §
                                              §
             Plaintiff,                       §
                                              §
                                              §       Case No. 5:21-cv-781
VS.                                           §
                                              §
                                              §
TREVOR JOHN FASCHING and                      §
K-WAY EXPRESS, INC.                           §
                                              §
                                              §
             Defendants.                      §       Jury Trial Demanded

                          PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

      NOW COMES Plaintiff, Gabriel Isaac Deleon, and files his Original Complaint

against Defendants Trevor John Fasching (“Fasching”) and K-Way Express, Inc. (“K-Way

Express”) (collectively referred to as “Defendants”). In support thereof, Plaintiff would

respectfully show the Court as follows:

                                            I.
                                          PARTIES

      1.1    Plaintiff, Gabriel Isaac Deleon, is a Texas citizen who resides in San

Antonio, Texas.

      1.2    Defendant, Trevor John Fasching, is a citizen of Minnesota who resides in

Winsted, McLeod County, Minnesota. Defendant Fasching may be served with process

at 3589 225th St, Winsted, Minnesota 55395.

      1.3    Defendant, K-Way Express, Inc., is a corporation incorporated under the

laws of Minnesota. Its principal office is located at 1300 6th Ave S, Winsted, Minnesota

55395. As evidenced by the location of the crash described below, K-Way Express
              Case 5:21-cv-00781 Document 1 Filed 08/19/21 Page 2 of 7




conducts business in Texas, engages in continuous and systematic contacts with the State

of Texas, and derives substantial economic profits from its business activities in Texas. K-

Way Express was the employer of Fasching, who was operating a K-Way Express

freightliner and hauling a K-Way Express trailer at the time of the crash that makes the

basis of this lawsuit. K-Way Express may be served with process by serving its Chief

Executive Officer, James Koch, at 1300 6th St. S., Winstead, MN 55395.

                                           II.
                                  VENUE AND JURISDICTION

       2.1     Venue is proper in this District pursuant to 28 U.S.C § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred in the Western

District of Texas. Specifically, the crash that makes the basis of this lawsuit occurred in

Bexar County, Texas, which is located in the San Antonio Division of the Western District

of Texas.

       2.2     This Court has original jurisdiction over this case pursuant to 28 U.S.C.

§ 1332(a)(1) as the matter in controversy exceeds the sum of $75,000, exclusive of interest

and costs, and there is complete diversity of citizenship between Plaintiff and all

Defendants.

       2.3     This Court has specific personal jurisdiction over the Defendants because

they purposely directed their activities at Texas and the litigation is the result of injuries

that arise out of, and relate to, those activities. In particular, this action arises foreseeably

from Defendants’ conduct following their purposeful choice to operate a vehicle on the

roadways of Texas (Fasching in driving the vehicle in Texas, and K-Way Express in

owning the commercial vehicle and having Fasching, its employee, servant and/or agent,

drive it in Texas) and the failure to exercise ordinary care while doing so. Defendants


Plaintiff’s Original Complaint                                                        Page 2 of 7
              Case 5:21-cv-00781 Document 1 Filed 08/19/21 Page 3 of 7




should have reasonably anticipated being haled into court in Texas given the substantial

connection between their activities in Texas and the claims made in this lawsuit. Thus,

this action seeks to adjudicate issues deriving directly from or connected directly with

their tortious activities in Texas, and this Court’s personal jurisdiction over these

Defendants in this action arises from that nexus. Defendants themselves created the

contacts with Texas; they purposefully availed themselves of the privilege of conducting

activities within Texas. Defendants have sufficient minimum contacts (both substantial

contacts and continuous contacts) with the State of Texas to support the exercise of

personal jurisdiction over them by a court in the forum state. Based upon the direct

connection between the Defendants’ activities in Texas and the claims made against them

as well as the minimum contacts purposefully made with the State of Texas, the exercise

of personal jurisdiction here is consistent with the Texas Long Arm statute and with due

process; it does not offend traditional notions of fair play and substantial justice; and is

neither unfair nor unreasonable.

                                          III.
                                    BACKGROUND FACTS

       3.1     According to the Texas Peace Officer crash report, on June 28, 2021, Plaintiff

was lawfully traveling southbound on IH 10 W in Bexar County, Texas, in the center lane.

At the same time, Defendant Fasching, operating a 2016 freightliner owned by Defendant

K-Way Express (VIN 3ALXFB009GDHF0767), was traveling next to him in the far-left

lane. Suddenly and without warning, Defendant Fasching attempted to change lanes,

violently striking the driver-side rear quarter-panel of Mr. Deleon’s vehicle with the front

of his tractor-trailer. As a result of the initial impact, Mr. Delon’s vehicle spun to the right

and struck the median head-on. Plaintiff was severely injured as a result of the collision.


Plaintiff’s Original Complaint                                                       Page 3 of 7
              Case 5:21-cv-00781 Document 1 Filed 08/19/21 Page 4 of 7




       3.2     At the time of the crash, Defendant Fasching was acting in the course and

scope of his employment with K-Way Express and acting in furtherance of K-Way

Express’ business.

                     CAUSES OF ACTION AGAINST DEFENDANTS
                          TREVOR JOHN FASCHING AND
                               K-WAY EXPRESS, INC.

                                          IV.
                            NEGLIGENCE AND VICARIOUS LIABILITY

       4.1     Plaintiff incorporates and realleges each of the paragraphs above as though

fully set forth herein at length.

       4.2     Defendants Fasching and K-Way Express committed acts of omission and

commission, which collectively and severally constitute negligence. That negligence

proximately caused the crash in question and Plaintiff’s damages.

       4.3       Defendants Fasching and K-Way Express owed a duty to Plaintiff to

exercise ordinary care. Acts and/or omissions of Defendants Fasching and K-Way

Express which constitute negligence include, without limitation, one or more of the

following:

       a.      Failing to operate the freightliner in a reasonable and prudent manner;

       b.      Failing to keep a proper lookout for warnings, other vehicles, obstructions
               or changing traffic conditions as a person of ordinary care would have
               kept;

       c.      Failing to control his speed;

       d.      Failing to pay attention to attendant traffic and driving conditions;

       e.      Failing to take proper evasive action as a person of ordinary care would
               have under the circumstances;

       f.      Failing to maintain a lane of travel; and



Plaintiff’s Original Complaint                                                    Page 4 of 7
              Case 5:21-cv-00781 Document 1 Filed 08/19/21 Page 5 of 7




       g.        Failing to timely apply the brakes of the freightliner.

       4.4       Each of the above acts and/or omissions constitutes negligence, and each

was a proximate cause of the incident that makes the basis of this suit and a proximate

cause of the injuries and damages sustained by Plaintiff and to be sustained by Plaintiff

in the future.

       4.5       Defendant K-Way Express is liable for Defendant Fasching’s conduct

under the doctrine of respondeat superior. Defendant Fasching was employed by

Defendant K-Way Express as its authorized agent, servant, and/or employee on the date

in question and was acting in that capacity at the time of the occurrence that gives rise

to this lawsuit. Defendant Fasching was acting in the course and scope of his

employment and/or agency with K-Way at the time of the occurrence that gives rise to

this lawsuit, such that at the time of the collision he was acting within his general

authority, in furtherance of the business of Defendant K-Way Express, and for the

accomplishment of the object for which he was hired and/or retained.

       4.6       Alternatively, Defendant     DeLeon      was   a   statutory    employee     of

Defendant K-Way         Express    pursuant    to   the   Federal   Motor       Carrier   Safety

Regulations. See 49 C.F.R. § 376.1, et seq.

                                          DAMAGES

                                             V.
                                       ACTUAL DAMAGES

       5.1       As a result of the subject crash, Plaintiff has suffered in the past, and will

likely suffer in the future, actual, special, incidental and/or consequential damages for




Plaintiff’s Original Complaint                                                        Page 5 of 7
              Case 5:21-cv-00781 Document 1 Filed 08/19/21 Page 6 of 7




which he seeks recovery herein. These damages were proximately caused by the

negligence of the Defendants, and include but are not limited to:

       (a)     Past and future pecuniary loss;

       (b)     Past and future medical bills;

       (c)     Physical pain;

       (d)     Mental anguish;

       (e)     Physical impairment;

       (f)     Disfigurement;

       (g)     Lost earnings;

       (h)     Lost earning capacity; and

       (i)     Reasonable and necessary medical expenses.

                                         VI.
                       PRE-JUDGMENT AND POST-JUDGMENT INTEREST

       6.1     Plaintiff seeks pre-judgment and post-judgment interest at the maximum

legal rate.

                                          VII.
                                  CONDITIONS PRECEDENT

       7.1     All conditions precedent to Plaintiff’s right to recover and Defendants’

liability have been performed, have occurred and/or have been waived.

                                            VIII.
                                        JURY DEMAND

       8.1     Plaintiff requests a jury trial and tenders the requisite jury fee.

                                              IX.
                                     PRAYER FOR RELIEF

       9.1     WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants

be cited to appear and answer herein, that this cause be set for a trial before a jury, and

Plaintiff’s Original Complaint                                                       Page 6 of 7
              Case 5:21-cv-00781 Document 1 Filed 08/19/21 Page 7 of 7




that Plaintiff recover judgment of and from Defendants for his actual, special, incidental

and/or consequential damages as pled herein, in such an amount as the evidence may

show and the jury may determine to be proper, together with pre-judgment and post-

judgment interest, costs of suit, and such other and further relief to which Plaintiff may

justly show himself entitled, whether at law or in equity.

DATED: August 19, 2021.                         Respectfully Submitted,

                                                WATTS GUERRA LLP
                                                4 Dominion Drive
                                                Building 3 - Suite 100
                                                San Antonio, Texas 78257
                                                Telephone: 210.447.0500
                                                Facsimile:    210.447.0501


                                         By:    /s/ Shalimar S. Wallis
                                                FRANCISCO GUERRA, IV.
                                                State Bar No. 00796684
                                                Email: fguerra@wattsguerra.com
                                                SHALIMAR S. WALLIS
                                                State Bar No. 24033191
                                                Email: swallis@wattsguerra.com
                                                OSCAR QUIROZ JR.
                                                State Bar No. 24104764
                                                Email: oquiroz@wattsguerra.com

                                         and

                                                JAMES M. SHAW
                                                State Bar No. 00784955
                                                Email: jshaw@carabinshaw.com
                                                CARABIN & SHAW, P.C.
                                                630 Broadway
                                                San Antonio, Texas 78215
                                                Telephone: 210.222.2288
                                                Facsimile:    210.222.1480

                                                ATTORNEYS FOR PLAINTIFF




Plaintiff’s Original Complaint                                                 Page 7 of 7
